                                          Case 4:20-cv-04869-KAW Document 42 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, et al.,                        Case No. 20-cv-04869-KAW
                                                        Plaintiffs,                          ORDER RE MOTION TO RELATE
                                   8
                                                 v.                                          Re: No. 20-cv-04636-WHA, Dkt. No. 22
                                   9

                                  10     ANDREW R. WHEELER, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties shall take notice that a motion to relate this case has been filed in American

                                  14   Rivers v. Andrew R. Wheeler, No. 20-cv-04636-WHA, Dkt. No. 22. By September 1, 2020, the

                                  15   parties shall file statements, either jointly or individually, addressing whether this case should be

                                  16   related and reassigned to Judge Alsup pursuant to Civil Local Rule 3-12. The undersigned

                                  17   appreciates the assistance of counsel in Case No. 20-cv-04636-WHA in filing any statements on

                                  18   the lower-numbered case’s docket.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 18, 2020

                                  21
                                                                                             KANDIS A. WESTMORE
                                  22                                                         United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
